POLITZ, Circuit Judge,
specially concurring:
I concur, without reservation, in the result reached and the legal basis for that result as set forth by Judge Goldberg in his concurring opinion, and share his concern about the limited precedential guidance provided by the Supreme Court’s decision in City of Mobile v. Bolden, 446 U.S. 55, 100 S.Ct. 1490, 64 L.Ed.2d 47 (1980). I write in special concurrence because I do not quite share my colleague’s distress that the burden of applying the Bolden expressions, precedential and otherwise, now falls onto the shoulders of the district courts and courts of appeals. I am satisfied that the trial and intermediate appellate courts can and will reach decisions, tailoring remedies when needed, consistent with Bolden, other controlling precedents and the Constitution. More specific guidance by precedential expressions would have been most welcome. But the difficulties the justices faced in attempting to reach a consensus is apparent in their six separate writings in Bolden. The lower courts shall now set about the task of addressing and resolving those difficulties on a case-by-case basis.